DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5, 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosseifi (US Pub. 2018/0288713).
Regarding claims 5 and 9, Kosseif discloses a method performed by a base station, BS, the method comprising: 
determining a UE's altitude (par.050 “the machine learning components 402, 404…..the altitude determinations”); 
obtaining a power control parameter based on the determined altitude of the UE (par.031 “base on the device type and distance measurement, the network device 102….can customize one or more parameter.  For example, a parameter can be a power parameter”); and 
transmitting to the UE a message comprising the obtained power control parameter so that the UE can use the obtained power control parameter to calculate a power control value and then use the power control value to control an UL transmit power (par.031 “the one or more parameters can be provide as instructions to the drone device 104, based on these instructions, the drone device can implement the updated parameters…reduce or mitigate a power level”, par.045).  
Regarding claim 17, Kosseif discloses the power control parameter is an alpha parameter (par.045 “alpha”).

Allowable Subject Matter
Claims 6-7 and 18, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642